Exhibit 10.07
MANAGEMENT CONSULTING AGREEMENT


THIS MANAGEMENT CONSULTING AGREEMENT is made this 6th day of January 2010, by
and between Market Development Consulting Group, Inc. d/b/a MDC Group
("Consultant"), a Wisconsin corporation with registered agent at Lawdock 411 E.
Wisconsin Avenue, Suite 2040, Milwaukee, WI, 53202-4497, and Neuralstem, Inc.,
(“Company), a Delaware corporation with principal executive offices located at
9700 Great Seneca Highway, Rockville, Maryland 20850.


WHEREAS, Consultant provides management consulting services; and


WHEREAS, Company wishes to retain Consultant to provide such services to the
Company on the terms and conditions set forth herein.


NOW THEREFORE, for the mutual promises and other con­sideration described
herein, the parties hereto agree as follows:


1.           Information to be furnished by Company.  Company shall furnish
Con­sultant with current public information about the Company, including without
limitation the Company's Annual Report on Form 10-K filed with the Securities
and Exchange Commission for the Company's most recently completed fiscal year,
its most recent Annual Report to Shareholders, its most recent Proxy Statement
and any other periodic or current reports filed with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934 since the dates of
those documents, and shall also provide any other public information reasonably
requested by Consultant ("Company Informa­tion").  Company shall not provide to
Consultant any confidential or nonpublic informa­tion concerning the Company,
and any and all information concern­ing the Company provided to the Consultant
by Company shall be deemed non-confidential and public.


Company shall be responsible to assure Company Informa­tion accurately and
fairly presents the financial condition and results of operations of the Company
as of the dates indicated thereon.  Consultant shall have no liability for any
misstatement or omission in the Company Information, and Company shall be
obli­gated to indemnify and defend Consultant against any claim, action or
proceeding brought by any party against Consultant asserting such third party
has been injured as a result of any such misstatement or omission.
 
2.           Management Consulting Services. Consultant shall assist Company’s
management in developing and executing its strategy on organization, operations
and corporate communications.


3.           Term and Termination.  This Agreement shall become effec­tive as of
the date written above, and shall remain in effect until the close of business
on December 31st, 2012 ("Expiration Date").  Thereafter, this Agreement
au­tomatically shall renew for successive one-year terms, unless either party
provides the other with at least thirty (30) days advance written notice of
non-renewal.  Upon any such expiration or non-renewal of this Agreement, the
parties hereto shall have no further duty or obligations hereunder; provided
that Company shall remain obligated to defend and indemnify Consultant as
described in paragraph 1 of this Agreement and to make any payments of monthly
retainer fees and reimbursable expenses pursuant to paragraph 4 and paragraph 5
which remain unpaid as of the effective date of expiration or non-renewal.




 
 

--------------------------------------------------------------------------------

 


4.           Compensation for Services.


(a) Consulting Fee.  Throughout the term of this Agreement, Company shall pay to
Consultant a monthly fee of US$20,000.00.  The parties hereto have agreed that
for the first year of service the Consultant will accept payment in the form of
140,000 shares of the Company’s common stock in advance for the year. Concurrent
with the issuance of the shares, the Company agrees to register the shares for
resale.  In connection with the registration of the shares, the Company agrees
to pay consultant a penalty of 1% additional shares per each additional 30 days
in the event: (i) a registration statement covering the shares is not filed by
March 21, 2009, and (ii) the registration statement covering the shares is not
declared effective within 90 days of the filing date, provided that the penalty
will cease upon such time as the shares can be sold pursuant to Rule 144.
 
Thereafter, said monthly fee shall be due and payable by Company in advance on
the first business day of each calendar month (commencing January 3rd, 2011)
throughout the term of the Agreement (the “Payment Date”).  Failure by Company
to pay the monthly fee on any Payment Date shall entitle Consultant to cease
providing services pursuant to this Agreement unless and until said payment
(together with any applicable late payment fee or penalty) is tendered in full,
in addition to any other rights or remedies Consultant may have under this
Agreement, at law or in equity, on account of such late payment.  Payment of the
monthly fee shall be made on each Payment Date pursuant to this agreement,
without further notice or invoice by Federal Funds Wire to:
 
Financial Institution:
US Bank
Swift code:
USBKUS44IMT
ABA/Routing #
102000021
Company Name:
MDC Group
Account #
103655065334



Any payment made more than thirty (30) days after the Payment Date will be
subject to an interest charge at the rate of 18% per year from the Payment Date
until the date paid or, if less, the maximum legal rate permissible under
applicable law.


 
2

--------------------------------------------------------------------------------

 
(b) Common Stock Warrant. Concurrent with the execution of this Agreement,
Company shall grant to the Consultant a common stock warrant (the “Warrant”)
entitling the Consultant to purchase up to 400,000 shares of common stock of the
Company at $1.70 per share.  The Warrant shall be fully exercisable immediately,
shall expire on December 31, 2019, and shall be freely assignable in whole or in
part by Consultant.  Concurrent with the issuance of the Warrant, the Company
agrees to register the shares underlying the Warrant for resale.  In connection
with the registration of the shares underlying the Warrant, the Company agrees
to pay consultant a penalty of 1% additional warrants per each 30 days in the
event: (i) a registration statement covering the shares is not filed by March
21, 2009, and (ii) the registration statement covering the shares is not
declared effective within 90 days of filing.
 


On each anniversary of this Agreement, Company shall grant to the Consultant an
additional common stock warrant (“Anniversary Warrant Grant”) (which together
with the original Warrant shall be known as the “Warrants”), entitling the
Consultant to purchase that number of shares of Company Common Stock which is
equal to 1% of the sum of (a) the number of then outstanding shares of Company
Common Stock, plus (b) the number of shares of Company Common Stock underlying
then outstanding warrants, options and other derivative rights for the purchase
of Company Common Stock which are at that time both immediately exercisable and
in the money.  The exercise price of each such Anniversary Warrant shall be
equal to the average closing price over the twenty consecutive trading days
immediately preceding the Anniversary.  Each Warrant shall be fully exercisable
immediately, shall have a term of ten years, and shall be freely assignable in
whole or in part by Consultant. .  Concurrent with the issuance of the
Anniversary Warrant Grant, the Company agrees to register the shares underlying
the Anniversary Warrant Grant for resale.  In connection with the registration
of the shares, the Company agrees to pay consultant a  penalty of 1% additional
warrants per each 30 days in the event: (i) a registration statement covering
the shares is not filed within 60 days from each  Anniversary Warrant Grant, and
(ii) the registration statement covering the shares is not declared effective
within 90 days from the filing date.
 


Concurrent with the execution of this Agreement and concurrent with the issuance
of any Anniversary Warrant Grants, the parties shall prepare or cause to be
prepared, execute and deliver to each other a mutually acceptable form of Common
Stock Warrant Agreement representing the Company’s grant of all warrants
described in the foregoing.  The agreement shall contain customary terms and
conditions, including without limitation provisions for cashless exercise and
one demand registration right for Consultant’s benefit which shall survive the
Company’s commitment to register the shares as provided for herein.   The demand
right shall require Company to prepare and file an appropriate registration
statement with the Securities and Exchange Commission within ninety (90) days of
receipt of notice of demand from Consultant, and shall require Company to
exercise reasonable, good faith efforts to cause such registration statement to
become effective with the Securities and Exchange Commission as soon as
reasonably practicable after filing and to remain in effect for a reasonable
period of time for Consultant to complete secondary market sales of the shares
registered thereby.  Company shall have the right to postpone the filing of a
registration statement for a period not to exceed thirty (30) days, which right
Company shall be permitted to exercise only under circumstances customarily
entitling issuers to postpone demand registrations, as mutually agreed upon
between the parties and set forth in the agreement(s) referring to the Warrants.
 
 
3

--------------------------------------------------------------------------------

 


Company shall have reserved from shares of its common stock held in treasury or
from authorized and unissued shares of its common stock, or from a combination
of the two, a sufficient number of shares of common stock to support the
exercise of the Warrants in full, and prior to delivery of the Warrants, the
Company shall have taken all steps necessary to assure that such shares, upon
issuance in connection with the exercise of the relevant Warrant, will
constitute duly authorized, fully-paid, non-assessable, validly issued and
outstanding shares of common stock of Company.  Company also shall have taken
all steps necessary to assure that the shares underlying the Warrants have been
approved upon issuance for quotation or listing in the quotation system or on
the stock exchange on or through which the Company’s common stock is
traded.  Consultant understands that the Company’s common stock presently is
quoted on the NYSE - AMEX. The Warrants shall survive the expiration or
termination of this Agreement.


5.           Reimbursement for Expenses.  Company shall reimburse Consul­tant
for reasonable out-of-pocket expenses incurred by Consultant in connection with
performing services pursuant to this Agreement, including without limitation
travel, meals, lodging, mobile telephone, and long distance telephone.
Notwithstanding the forgoing, any individual expenses in excess of $2,000 or
monthly expenses in the aggregate in excess of $5,000 must be pre-approved by
the Company in writing or such expense may be disallowed.  The Company agrees to
make reimbursement payments for out-of-pocket expenses upon receipt of
Consultant's invoice.  Any reimbursement payments  owed but not made within
forty five (45) days following the Company's receipt of invoice shall accrue
interest from the invoice date at the rate of 18% per year, or, if less, the
maximum rate permitted under applicable law.


6.           Consultant’s Representations and Warranties.  CONSULTANT MAKES NO
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE QUALITY OF SERVICES TO BE
PROVIDED HEREUNDER OR ANY RESULTS TO BE ACHIEVED, AND HEREBY EXPRESSLY DISCLAIMS
THE EXISTENCE OF ANY SUCH REPRESENTA­TIONS AND WARRANTIES, INCLUDING WITHOUT
LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.  CONSULTANT SHALL HAVE NO LIABILITY FOR ANY INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES SUFFERED BY COMPANY.  UNDER NO CIRCUMSTANCES
SHALL CONSULTANT'S LIABILITY UNDER THIS AGREEMENT ARISING FROM ANY CAUSE
WHATSOEVER, REGARD­LESS OF THE FORM OF ACTION, EXCEED AN AMOUNT EQUAL TO ONE
YEAR’S CONSULTING FEE PAID PURSUANT TO SECTION 4(a) OF THIS AGREEMENT.
 
 
4

--------------------------------------------------------------------------------

 


7.           Company’s Representations and Warranties.  Company represents and
warrants to Consultant that except as specifically provided for in the next
paragraph, Company has all requisite corporate or other power and authority, and
has taken all corporate or other actions necessary to authorize, the execution,
delivery and performance by it of this Agreement.  This Agreement constitutes,
and upon execution and delivery the Warrant will constitute, the valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to the rights of creditors generally and for general
principles of equity.


The Parties acknowledge that the issuance of the shares and the shares
underlying the Warrant and Annual Warrant Grant may require shareholder approval
pursuant to Section 711 of the AMEX Company Guide.  The Company shall submit a
memorandum to the AMEX requesting clarification as to the need for shareholder
approval within 3 days of the execution hereof.  In the event the Company
receives notification that shareholder approval will be required, Consultant
agrees to defer receipt of the shares and shares underlying the Warrant and
Annual Warrant Grant until such time as shareholder approval is received.  In
such event, the Company along with its Board of Directors agrees to submit a
proposal with a positive reccomendation in favor of the approval of Consultants
Consulting Fees and Warrant Grants as described herein to its shareholders at
the Company’s next annual meeting and, in the event the proposal is not
approved, the Company and Consultant will discuss a revised compensation package
of equal value.


The Company further agrees that upon notice from the AMEX that shareholder
approval is required and until such time as shareholder approval is secured,
that it will pay Consultant’s Monthly Fee in cash pursuant to Paragraph 4.


8.           Miscellaneous  Neither party may assign its rights or duties under
this Agreement without the express prior written consent of the other party,
except that Consultant may assign to any other party, without Company's consent,
its right to receive all or any portions of the Monthly Consulting Fee, Warrants
and reimbursable expenses due and owing to it.


This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof.  The terms of this Agreement may be altered only by
written agreement between the parties.  The failure of either party to object to
or take affirmative action with respect to any conduct of the other which is in
violation of the terms of this Agreement shall not be con­strued as a waiver of
the violation or breach, or of any future similar violation or breach.
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized offi­cer as of the date first written above.


Neuralstem, Inc.
 
­MDC Group
 
 
By:
 
By:
          I. Richard Garr, President
 
          David E. Castaneda, President




 
 
 
 
 
 


 
6

--------------------------------------------------------------------------------

 
AMENDMENT NO.1
TO MANAGEMENT CONSULTING AGREEMENT


THIS AMENDMENT, is dated as of May 14, 2010 (this "Amendment'), between
Neuralstem, Inc. (the "Company”) and Market Development Consulting Group,
Inc.  ("Consultant").


WITNESSETH


WHEREAS, the parties hereto have heretofore entered into an Management
Consulting Agreement, dated January 6, 2010 (the "Agreement"); and
 
WHEREAS, the Company and Consultant wish to amend the Agreement to revise
certain definitions contained therein and to provide for additional compensation
to Consultant;
 
NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, hereby agree to amend the Agreement
as follows:
 
1.           Definitions; References; Continuation of Agreement. Unless
otherwise specified herein, each term used herein that is defined in the
Agreement shall have the meaning assigned to such term in the Agreement. Each
reference to “hereof," “'hereto," “hereunder,” “herein,” and “hereby” and each
other similar reference, and each reference to “this Agreement" and each other
similar reference, contained in the Agreement shall from and after the date
hereof refer to the Agreement as amended hereby. Except as amended hereby, all
terms and provisions of the Agreement shall continue unmodified and remain in
full force and effect.


2.           Definitions Revised.
 
 
a.
The term “Payment Date” as defined in Section 4(a) of the Agreement shall refer
to the first business day of each calendar month (commencing April 1, 2011)
throughout the term of the Agreement.

 
3.           Acknowledgment by Consultant.  Consultant acknowledges that the
Company has paid all consulting fees due Consultant through March 31, 2011 under
the Agreement.
 
4.            Additional Compensation.  As consideration for the Amendment, and
as payment for additional services which may be requested of Consultant from
time to time, the Company shall issue Consultant a warrant to purchase an
additional 200,000 common shares (“Additional Warrant”).  The terms of the
Additional Warrant shall be substantially the same as the terms of the Warrant
except that the Company will be under no obligation to register the shares
underlying the Additional Warrant.  The issuance of the Additional Warrant is
not intended to change or modify any other compensation due Consultant under the
Agreement.
 
5.           Required Approval.  As a condition precedent to the issuance of the
Additional Warrant, the Company must receive: (i) approval from its board of
directors or applicable committee, and (ii) obtain any required approval from
the NYSE AMEX for the listing of the shares underlying the Additional Warrant.
 
6.           Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. in the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a ".pdf”  format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or ".pdf” signature page were an original
thereof.
 
 
7

--------------------------------------------------------------------------------

 
 
7.           Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Maryland.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.


 
NEURALSTEM, INC.
 


 
By:           _____________________________
Name:
Title:
 
 
MARKET DEVELOPMENT CONSULTING GROUP, INC.
 




By:           _____________________________
Name:
Title:
 
 
 
8

--------------------------------------------------------------------------------

 
 
AMENDMENT NO.2
TO MANAGEMENT CONSULTING AGREEMENT


THIS AMENDMENT, is dated as of February 7, 2011 (this "Amendment'), between
Neuralstem, Inc. (the "Company”) and Market Development Consulting Group,
Inc.  ("Consultant").


WITNESSETH


WHEREAS, the parties hereto have heretofore entered into an Management
Consulting Agreement, dated January 6, 2010 (the "Agreement") and subsequently
amended on May 14, 2010; and
 
WHEREAS, the Company and Consultant wish to further amend the Agreement to
provide for the payment of the annual consulting fee as provided in Section 4(a)
of the Agreement via the issuance of the Company’s common shares;
 
NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, hereby agree to amend the Agreement
as follows:
 
1.           Definitions; References; Continuation of Agreement. Unless
otherwise specified herein, each term used herein that is defined in the
Agreement shall have the meaning assigned to such term in the Agreement. Each
reference to “hereof," “'hereto," “hereunder,” “herein,” and “hereby” and each
other similar reference, and each reference to “this Agreement" and each other
similar reference, contained in the Agreement shall from and after the date
hereof refer to the Agreement as amended hereby. Except as amended hereby, all
terms and provisions of the Agreement shall continue unmodified and remain in
full force and effect.


2.           Payment of Consulting Fee’s in Common Shares.  Payment of the
annual consulting fee of $240,000 ($20,000 per month for 12 months) for
management and consulting services as provided for under Section 4(a) of the
Agreement shall be payable in 120,000 common shares (“Shares”), deliverable on
April 1, 2011.
 
3.           Required Approval.  As a condition precedent to the issuance of the
Shares, the Company must receive: (i) approval from its board of directors or
applicable committee, and (ii) obtain any required approval from the NYSE AMEX
for the listing of the Shares.
 
6.           Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. in the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a ".pdf”  format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or ".pdf” signature page were an original
thereof.
 
7.           Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Maryland.


[Remainder of Page Intentionally Left Blank]
 
 
9

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.


 
NEURALSTEM, INC.
 


 
 


By:           _____________________________
Name:
Title:

 
MARKET DEVELOPMENT CONSULTING GROUP, INC.
 




By:           _____________________________
Name:
Title:
 
 
 
 
 
10

--------------------------------------------------------------------------------